                Case 2:18-cr-00016-TSZ Document 590 Filed 09/03/20 Page 1 of 1



 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
       UNITED STATES OF AMERICA,
 8                            Plaintiff,
                                                        CR18-16 TSZ
 9         v.
                                                        MINUTE ORDER
10     PATRICK TABLES,
11                            Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
            (1)    Defendant Patrick Tables’s motion, docket no. 580, for leave to file an
14
     overlength reply, is GRANTED, and defendant’s 14-page reply, docket no. 581, in
     support of his motion for compassionate release has been considered.
15
          (2)       The Clerk is directed to send a copy of this Minute Order to all counsel of
16 record.

17         Dated this 2nd day of September, 2020.

18
                                                       William M. McCool
19                                                     Clerk

20                                                     s/Karen Dews
                                                       Deputy Clerk
21

22

23

     MINUTE ORDER - 1
